UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr608 (DLC)

-Vv- : ORDER

 

AQUILINO TORRES,
Defendant.
DENISE COTE, District Judge:

The defendant has moved in limine to exclude photographs of
injuries suffered by an alleged victim in this case. It is
hereby

ORDERED that the defendant’s motion to exclude the
photographs is denied.

TT IS FURTHER ORDERED that the parties shall confer
regarding which photographs of the alleged victim’s injuries may
be offered at trial. The parties shall be prepared to present
to the Court at the final pretrial conference in this case any
dispute regarding the admission of specific photographs.

Dated: New York, New York
June 23, 2021

demi lih.

DENISE COTE
United Stdtes District Judge

 
